Citation Nr: 0310128	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  97-28 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for tinea manum of the 
left hand with onychomycosis, currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Coppola



INTRODUCTION

The veteran had active military service from January 1960 to 
June 1963.

This matter is on appeal to the Board of Veterans Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In a September 2002 decision the Board granted entitlement to 
service connection for a dental disability, the loss of teeth 
numbers 28 and 29, as secondary to a bilateral fracture of 
the mandible.  The Board denied entitlement to a compensable 
disability rating for residuals of his bilateral fracture of 
the mandible.  

In an October 2002 rating decision the RO implemented service 
connection for loss of teeth numbers 28 and 29 as a dental 
disability secondary to residuals of a bilateral fracture of 
the mandible.  The RO assigned a noncompensable rating, 
effective November 25, 1996.  The RO notified the veteran of 
that decision by letter.  Although the notification letter is 
dated August 28, 2002, this cannot be correct since this 
would have predated the Board's September 2002 decision and 
the RO's October 2002 rating decision.  The notification 
letter also cites the Board's September 2002 decision and the 
RO's October 2002 rating action.  The RO provided a copy of 
the notice to the veteran's representative.  The veteran's 
postal address has not changed and the letter was not 
returned as undeliverable.  There is no indication that he 
was not notified of that rating decision.  

In April 2003 the veteran filed a claim for service 
connection for a dental condition (jaw condition).  The RO 
should notify the veteran he is already service-connected 
residuals of a bilateral mandible fracture and for a dental 
disability, the loss of teeth numbers 28 and 29, as secondary 
to a bilateral fracture of the mandible.  The RO should again 
notify him of the October 2002 rating decision and also 
clarify whether he is seeking service connection for a 
separate dental condition.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In September 2002 the Board undertook additional development 
on the claim of entitlement to a rating in excess of 30 
percent for tinea manum of the left hand with onychomycosis, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 19.9(a)(2)).  
This has been completed.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
(CAFC) determined that 38 C.F.R. § 19.9(a)(2) is inconsistent 
with 38 U.S.C. § 7104(a).  The CAFC invalidated 38 C.F.R. 
§ 19.9(a)(2) because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304, it allows the 
Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration.  The CAFC held that this is contrary 
to the requirement of 38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the September 2002 development the Board 
obtained additional VA medical treatment records and a report 
of VA examination, which was completed in April 2003.  This 
evidence has not been considered by the RO and the veteran 
has not waived initial RO consideration of this evidence.  38 
C.F.R. § 20.1304.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.  

3.  The RO should review the requested 
examination report to ensure it is 
responsive to and in complete compliance 
with the Board's development and, if not, 
the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The RO should adjudicate the issue of 
entitlement to a rating in excess of 30 
percent for tinea manum of the left hand 
with onychomycosis.  This should include 
consideration of all evidence of record, 
including the evidence added to the 
record.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant action taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the claim currently on appeal.  
This must include the applicable, amended rating criteria for 
evaluating skin diseases under 38 C.F.R. § 4.118, which 
became effective on August 30, 2002.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


